t c no united_states tax_court james m galloway and sarah m galloway petitioners v commissioner of internal revenue respondent docket no filed date on their federal_income_tax return ps claimed a dollar_figure credit under sec_25a for expenses related to their children's postsecondary education petitioners failed to carry from form_8863 to form_1040 the dollar_figure nonrefundable portion of the credit claiming on form_1040 only the dollar_figure refundable portion which reduced the tax_shown_on_the_return from dollar_figure to dollar_figure in processing ps' return r adjusted ps' tax_liability to take into account the dollar_figure nonrefundable portion of the credit and refunded to ps dollar_figure more than the amount they had requested after examination r disallowed ps' claimed dollar_figure credit in full and ps now concede that they are not entitled to any credit under sec_25a for held when the commissioner makes a rebate to a taxpayer for a year in excess of the amount of tax shown on the taxpayer's return for the year that excess increases the taxpayer's deficiency within the meaning of sec_6211 thus ps' deficiency for is dollar_figure dollar_figure dollar_figure dollar_figure held further r's imposition of a dollar_figure accuracy-related_penalty under sec_6662 is sustained t keith fogg andrew r roberson and denise m mudigere for petitioners lori a amadei for respondent halpern judge respondent determined a deficiency of dollar_figure in petitioners' federal_income_tax and an accuracy-related_penalty for that year of dollar_figure the deficiency arises from respondent's disallowance of a dollar_figure american opportunity_credit aoc petitioners claimed under sec_25a on their federal_income_tax return petitioners reported a total credit of dollar_figure on form_8863 education credits american opportunity and lifetime learning credits including a refundable portion of dollar_figure they failed however to carry the dollar_figure nonrefundable portion of the credit to their form_1040 u s individual_income_tax_return respondent reduced petitioners' tax_liability by dollar_figure in processing their return to take into account the nonrefundable portion of the credit and refunded to petitioners dollar_figure more than 1all section references are to the internal_revenue_code in effect for unless otherwise indicated they had requested the parties agree that the dollar_figure additional refund was a rebate within the meaning of sec_6211 and sec_6664 flush language petitioners concede that they are not entitled to any aoc for the parties thus also agree that the tax imposed on petitioners for by subtitle a is dollar_figure the amount shown as total_tax on line of petitioners' form_1040 the issues remaining for decision are whether respondent correctly computed petitioners' deficiency in particular whether the excess of the rebate respondent made over the tax shown on petitioners' return net of the refundable_credit increases their deficiency from dollar_figure to dollar_figure and whether petitioners are liable for the accuracy-related_penalty that respondent determined findings_of_fact petitioners' reporting of education credits for on a form_8863 education credits hope_and_lifetime_learning_credits included with their form_1040 petitioners claimed a hope_credit for qualified expenses of two of their dependent_children g g and j g the total education credits reported on line of petitioners' form_8863 also appear on line of their form_1040 for that year reducing their total_tax to zero petitioners' reporting petitioners' form_1040 for also included a form_8863 which reported qualified expenses for each of j g g g and e g another dependent_child of petitioners g g and j g each completed his or her undergraduate degree in the spring term of petitioners' form_8863 reports a tentative aoc of dollar_figure per child or dollar_figure and a refundable aoc of dollar_figure dollar_figure the dollar_figure refundable aoc also appears on line of petitioners' form_1040 part iv of petitioners' form_8863 is incomplete it reports on line the dollar_figure difference between the total aoc claimed and the dollar_figure refundable portion of the credit but that difference is not carried to either line of the form_8863 nonrefundable education credits or line of petitioners' form_1040 petitioners' form_8863 provided no facts related to the claimed credit other than the qualified expenses attributable to each child petitioners who resided in california when they filed their petition reported dollar_figure of federal_income_tax withheld from their wages for their form_1040 for that year did not include a form_8275 disclosure statement petitioners' refund petitioners claimed a refund on their return of dollar_figure but respondent alleges--and petitioners concede--that he actually issued them a refund for that year of dollar_figure the record provides no indication that they returned any portion of their refund mr galloway's trial testimony mr galloway conceded at trial that petitioners were not entitled to any aoc for tuition or expenses paid on behalf of e g in but he did not explain the basis for that concession on brief petitioners concede that they are not entitled to any aoc for when we asked mr galloway at trial whether he had any testimony to show reasonable_cause for petitioners' belief that they were entitled to the claimed aoc he responded when we prepared the taxes we used a guide--i believe it was lassiter's guide--in doing so it is a confusing section with two options to take for educational credits and we did the best we could to follow the guidelines in there and the instructions on the forms opinion i the amount of petitioners' deficiency a applicable law sec_6211 defines deficiency to mean the amount by which the tax imposed by subtitle a exceeds the excess of -- the sum of a the amount shown as the tax by the taxpayer upon his return plus b the amounts previously assessed or collected without assessment as a deficiency over -- the amount of rebates as defined by subsection b made sec_6211 defines rebate as so much of an abatement credit refund or other repayment as was made on the ground that the tax imposed by subtitle a was less than the excess of the amount specified in subsection a over the rebates previously made before the enactment of the technical_and_miscellaneous_revenue_act_of_1988 tamra pub_l_no 102_stat_3342 taxpayers could not contest the commissioner's disallowance of refundable credits in deficiency proceedings before this court if they had no tax_liability even after disallowance of the credits and thus had no deficiencies see h_r rept no pincite s rept no pincite u s c c a n congress amended sec_6211 as part of tamra to remedy that situation tamra sec_1015 sec_102 stat pincite see also wilson v commissioner tcmemo_2001_139 wl at the legislative_history of sec_6211 reveals that the provision was enacted to expand the definition of a deficiency to permit taxpayers to contest the disallowance of the earned_income_credit in the tax_court h_r rept no supra pincite s rept no supra pincite u s c c a n pincite under sec_6211 any excess of refundable credits allowable over the tax imposed by subtitle a and any excess of reported refundable credits over the tax reported on a taxpayer's return shall be taken into account as negative amounts of tax for purposes of sec_6211 thus the disallowance of refundable credits claimed by a taxpayer with no tax_liability even after that disallowance would result in a deficiency because the tax imposed would be larger that is less negative than the tax shown on the taxpayer's return the refundable portion of the aoc is among the refundable credits to which sec_6211 by its terms applies sec_25a allows a hope scholarship credit of up to dollar_figure per year of an eligible student's qualified_tuition_and_related_expenses for postsecondary education sec_25a increased the limit to dollar_figure per year for a taxable_year beginning in or and referred to the increased hope scholarship credit as the american_opportunity_tax_credit a credit under sec_25a can be claimed for an eligible_student for no more than four taxable years sec_25a i although the aoc is generally limited to the taxpayer's tax_liability sec_26 sec_40 of the credit is refundable to the taxpayer to the extent it exceeds the taxpayer's tax_liability sec_25a the credits to which sec_6211 applies include the credits allowable under section 25a by reason of subsection i thereof b the parties' positions respondent's determination of a dollar_figure deficiency reflects the following calculation dollar_figure tax imposed dollar_figure tax shown on return dollar_figure rebate the dollar_figure tax shown on petitioners' return--an amount with which petitioners agree--equals the dollar_figure total_tax shown on line of their form_1040 reduced by the dollar_figure refundable_credit reported on line of that form cf sec_6211 providing that the tax imposed and the tax shown on a taxpayer's return are determined without regard to specified_credits that do not include the credit allowed by sec_25a 141_tc_376 2the parties agree that respondent did not previously assess any deficiencies against petitioners for and did not collect as deficiencies any amounts from petitioners for that year thus petitioners' deficiency turns on three amounts tax imposed tax_shown_on_the_return and rebates reasoning that credits not specified in sec_6211 reduce the tax shown on the taxpayer's return for the purpose of computing a deficiency respondent's position rests on the premise that the excess of the tax shown on a taxpayer's return over any rebates made can be a negative_amount that increases the taxpayer's deficiency when the amount of the rebate exceeds the amount of tax shown because the excess of the tax_shown_on_the_return over rebates is subtracted from the tax imposed to arrive at the taxpayer's deficiency if that excess is a negative number subtracting it from the tax imposed will increase the taxpayer's deficiency in normal parlance one might say that if amount b is larger than amount a then a does not exceed b by any amount--that is the excess of a over b is zero nonetheless it is both linguistically and mathematically possible for the excess of a smaller number over a larger one to be a negative_amount 115_f3d_430 7th cir moreover as respondent observes in applying the statutory formula provided in sec_6211 for determining a deficiency we have implicitly accepted the premise that the excess of the tax shown on a return over rebates can be negative see voigt v commissioner tcmemo_2004_62 wilson v commissioner wl blore v commissioner tcmemo_2000_326 each of those cases involved similar facts wilson for example involved a taxpayer who had a tax_liability of zero and claimed an overpayment on the basis of an earned_income_tax_credit of dollar_figure the commissioner disallowed the claimed credit we concluded that the disallowance of the credit resulted in a deficiency wilson v commissioner wl at r espondent's determination that petitioner's correct_tax liability is zero and that petitioner is not entitled to an earned_income_credit constitutes the determination_of_a_deficiency within the meaning of sec_6211 under sec_6211 the claimed credit resulted in a negative_amount of tax shown on the taxpayer's return specifically dollar_figure the tax imposed was zero the commissioner made no rebates to the taxpayer for the year in issue thus the tax imposed dollar_figure exceeded the excess of the tax_shown_on_the_return over rebates dollar_figure dollar_figure ' dollar_figure the amount of the rebate dollar_figure was larger than the negative_amount of tax_shown_on_the_return thus our determination_of_a_deficiency necessarily rested on the premise that the excess of tax shown over rebates can be a negative number were that not so the taxpayer in wilson would have had no deficiency and would have been unable to contest in this court the commissioner's disallowance of his claimed earned_income_tax_credit contrary to the purpose of sec_6211 in the face of our prior caselaw and the need to carry out the purpose of sec_6211 it is not surprising that petitioners do not challenge the general proposition that in computing a taxpayer's deficiency the excess of the tax shown on a return over rebates can be a negative number they allege however that that proposition holds only where no rebates exist they argue that it does not follow from the general proposition that an 'excess' of tax shown over the rebate exists when respondent has made a 'rebate' exceeding the positive tax_shown_on_the_return and why might it be that the excess of tax shown over rebates can be negative in some cases and not others petitioners profess concern about possible manipulation by the commissioner the logical extension of respondent's argument they warn would permit respondent to manipulate the calculation by unilaterally issuing rebates whenever it benefitted respondent on the basis of that concern petitioners argue that their deficiency is limited to the tax imposed of dollar_figure c analysis for several reasons we reject petitioners' proposed limitation on the amount of their deficiency and accept respondent's calculation to begin with the text of sec_6211 provides no basis for giving a different interpretation to the phrase the excess of the amount shown as the tax by the taxpayer upon his return over the amount of rebates made depending on whether any rebates have in fact been made second we are hard pressed to imagine cases in which the commissioner would find it to his advantage to pay a taxpayer an amount to which the taxpayer was not entitled simply to give him grounds to recover the overpayment as part of a deficiency third even were such prospects to arise the commissioner could not willy-nilly treat payments to taxpayers as rebates an amount_paid to a taxpayer qualifies as a rebate only to the extent that it was made on the ground that the tax imposed was less than the excess of the tax shown on a taxpayer's return plus prior assessments over any prior rebates see sec_6211 3although petitioners have not given us an example of a case in which the commissioner would be advantaged by making a strategic rebate to manipulate the amount of a taxpayer's deficiency petitioners may have in mind the possibility of payments made to a taxpayer to avoid the limitation on underpayment we established in 141_tc_376 as explained infra part ii a the definition of underpayment in sec_6664 is essentially the same as the definition of deficiency in sec_6211 a --that is the amount by which the tax imposed exceeds the excess of the tax_shown_on_the_return over any rebates because no rule analogous to that of sec_6211 then applied for the purpose of determining an underpayment we concluded in rand v commissioner t c pincite that for that purpose refundable credits could not reduce the tax shown on a return below zero but see consolidated appropriations act pub_l_no div q protecting americans from tax hikes act of path sec a stat pincite amending sec_6664 to provide that a rule similar to that of sec_6211 applies for purposes of sec_6664 continued petitioners concede that they received dollar_figure from the government to which they were not entitled they agree that they are liable for tax of dollar_figure for they had dollar_figure withheld from wages during that year thus they were entitled to a refund of dollar_figure dollar_figure dollar_figure instead they received a refund of dollar_figure--dollar_figure more than they deserved petitioners offer no logical reason why their deficiency should be limited to dollar_figure and the government forced to file an erroneous refund_suit under sec_7405 if still timely to collect the additional dollar_figure the commissioner would have no grounds for making a rebate to a taxpayer in excess of the tax shown on the taxpayer's return unless the continued suppose for example that petitioners had carried from form_8863 to their form_1040 the nonrefundable portion of their claimed aoc in that case the tax shown on their return for purposes of computing a deficiency would have been dollar_figure dollar_figure dollar_figure respondent's disallowance of the claimed aoc would have resulted in a deficiency of dollar_figure by reason of sec_6211 but under our holding in rand and leaving aside the possible impact of the path act amendment petitioners' underpayment for the purpose of computing accuracy- related penalties would have been limited to the dollar_figure tax imposed on them the dollar_figure refundable portion of petitioners' aoc would not have reduced the tax shown on their return for purposes of sec_6664 below zero petitioners might be suggesting that respondent's gratuitous payment to them of at least dollar_figure would have enabled him to increase their underpayment to dollar_figure thereby increasing their liability for an accuracy-related_penalty but respondent would not have made the imagined payment on the ground that the tax imposed by subtitle a on petitioners was less than dollar_figure thus the payment would not have been a rebate within the meaning of either sec_6211 or sec_6664 flush language and would not have affected the amount of petitioners' underpayment commissioner had reason to believe that the taxpayer was entitled to refundable credits sec_6211 reflects congress' intent to allow issues concerning refundable credits to be litigated in this court thus we not only agree with the parties that in a typical case involving no rebates the excess of the tax shown on a taxpayer's return over rebates can be negative and would be negative whenever the tax shown is itself negative because of claimed refundable credits we also see no basis in either the text or purpose of the relevant rules for reaching a different result in a case in which the commissioner made a rebate to the taxpayer within the meaning of sec_6211 d conclusion for the reasons described above we hold explicitly what was implicit in several of our prior cases the excess of the tax shown on a taxpayer's return over rebates made for the purpose of computing a deficiency can be a negative number regardless of whether the commissioner in fact made any rebates to the taxpayer for the year in issue thus the excess of the tax shown on a return over rebates can be negative not only when rebates are zero as was the case in blore wilson and voigt but also when as here the commissioner has made a rebate of a positive amount consequently petitioners' deficiency for under the definition provided in sec_6211 is dollar_figure the amount by which the dollar_figure tax imposed on them for that year under subtitle a exceeds dollar_figure which in turn is the excess of the tax shown on petitioners' return over the dollar_figure rebate made by respondent ii petitioners' liability for the accuracy-related_penalty a applicable law sec_6662 and b provides for an accuracy-related_penalty of of the portion of an underpayment_of_tax attributable to negligence or disregard of rules and regulations sec_6662 and b provides for the same penalty on the portion of an underpayment_of_tax attributable to a ny substantial_understatement_of_income_tax the definitions of underpayment and understatement provided in sec_6664 and sec_6662 respectively closely parallel the sec_6211 definition of deficiency sec_6664 defines underpayment to mean the amount by which any_tax imposed by this title exceeds the excess of-- the sum of-- a the amount shown as the tax by the taxpayer on his return plus b amounts not so shown previously assessed or collected without assessment over the amount of rebates made for purposes of sec_6664 the term 'rebate' means so much of an abatement credit refund or other repayment as was made on the ground that the tax imposed was less than the excess of the amount specified in sec_6664 over the rebates previously made sec_6664 flush language sec_6662 defines the term understatement to mean the excess of-- i the amount of tax required to be shown on the return for the taxable_year over ii the amount of tax imposed which is shown on the return reduced by any rebate within the meaning of sec_6211 in the case of an individual an understatement of income_tax is substantial if it exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 an understatement is reduced however by the portion attributable to the treatment of an item for which the taxpayer had substantial_authority or in the case of items adequately disclosed a reasonable basis sec_6662 a taxpayer's position has substantial_authority if the weight of the authorities in support of that position is substantial in the relation to the weight of any contrary authorities see sec_1_6662-4 income_tax regs disclosure is adequate if it includes the relevant facts affecting the item's tax treatment sec_6662 subject_to exceptions provided in an annual revenue_procedure disclosure must be made on a form_8275 or in the case of positions contrary to a regulation a form 8275-r sec_1_6662-4 and income_tax regs see also revproc_2012_15 2012_7_irb_369 identifying circumstances under which disclosure on a taxpayer' sec_2011 return is adequate for purposes of reducing an understatement of income_tax under sec_6662 the reasonable basis standard is a relatively high standard of tax reporting that generally requires a position to be reasonably based on relevant authorities see sec_1_6662-3 income_tax regs sec_6664 provides an exception to the imposition of the sec_6662 accuracy-related_penalty if it is shown that there was reasonable_cause for the underpayment and the taxpayer acted in good_faith sec_1_6664-4 income_tax regs provides the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances generally the most important factor is the extent of the taxpayer's effort to assess the taxpayer's proper tax_liability circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all the facts and circumstances including the experience knowledge and education of the taxpayer the commissioner bears the burden of production with respect to penalties see sec_7491 to meet that burden he must produce evidence regarding the appropriateness of imposing the penalty 116_tc_438 if the commissioner carries his burden of production the taxpayer then bears the burden of proving that he or she is entitled to relief because of substantial_authority or an adequately disclosed position with a reasonable basis or under sec_6664 see id b respondent's satisfaction of his burden of production respondent calculates petitioners' underpayment and understatement to be dollar_figure applying the same formula he uses to compute their deficiency for that year that is according to respondent petitioners' underpayment and understatement is the tax imposed on petitioners for dollar_figure reduced by the excess of the tax shown on their return dollar_figure over the rebate he made to them for that year dollar_figure respondent supports his calculation of petitioners' underpayment by referring to prior cases in which we have implicitly accepted the proposition that in computing an underpayment as in computing a deficiency the excess of the tax shown on a taxpayer's return over any rebates can be a negative number see 141_tc_238 113_tc_99 rice v commissioner tcmemo_1999_65 petitioners initially argued that their underpayment for was limited to dollar_figure because the excess of the tax shown on their return over the rebate was zero later petitioners conceded that the term 'excess' means the same in the definitions of underpayment and deficiency and that prior case law has allowed the term to be a negative number when calculating underpayment although petitioners appear to accept that their underpayment for was dollar_figure they also seem to argue that by contrast their understatement is limited to dollar_figure according to petitioners sec_6662 does not apply to them because the amount they actually sought as a refund on their return would not satisfy the dollar_figure statutory threshold had respondent not issued the 'rebate' refund on which he now seeks to penalize them the amount of the deficiency would be under the dollar_figure threshold for penalty application we assume that petitioners mean to refer to sec_6662 and to the amount of their understatement rather than their deficiency if petitioners are claiming that the dollar_figure additional refund they received which they concede to have been a rebate should not be included in the calculation of their understatement that claim is contrary to the statutory definition of understatement provided in sec_6662 under that definition the amount of tax shown on a taxpayer's return is reduced by any rebate before the net amount is compared to the tax imposed on the taxpayer thus by definition rebates made to a taxpayer can increase the taxpayer's understatement for purposes of the accuracy-related_penalty that does not raise the prospect of a taxpayer's being penalized for the commissioner's actions again the commissioner cannot at his whim pay refunds that qualify as rebates for a refund to meet the definition of rebate it must rest on a determination that the tax imposed on a taxpayer is less than the tax shown on the taxpayer's return sec_6211 sec_6664 flush language any such determination would generally rely on information submitted by the taxpayer if the tax shown on a taxpayer's return was fully consistent with all information provided to the commissioner he would have no grounds for making a rebate in the present case respondent made a dollar_figure rebate to petitioners on the basis of their claim of a dollar_figure nonrefundable aoc on form_8863 that they failed to carry to their form_1040 in what appeared to be a clerical_error for the reasons explained above we conclude that petitioners' understatement for before considering any reduction under sec_4in theory the commissioner might make a rebate on the basis of erroneous third-party reporting that would increase the affected taxpayer's understatement for purposes of the accuracy-related_penalty were that to occur the taxpayer should be able to show that there was reasonable_cause for the portion of his underpayment attributable to the rebate and that he acted in good_faith with respect to that portion as long as he did nothing to initiate the rebate and bore no responsibility for the erroneous third-party reporting cf sec_6664 in the present case because respondent made the rebate on the basis of petitioners' erroneous reporting on their form_8863 in assessing their reasonable_cause defense under sec_6664 we must consider the grounds for those actions of petitioners that led to the rebate see infra part ii c d b equals their dollar_figure underpayment for that year because that amount exceeds dollar_figure which in turn is greater than of the dollar_figure tax required to have been shown on their return petitioner's understatement unless reduced under sec_6662 is a substantial_understatement consequently respondent has met his burden of production in regard to the accuracy-related_penalty he determined c petitioners' defense sec_1 reduction of understatement due to substantial_authority or adequate_disclosure and reasonable basis petitioners argue that even if the rebate they received increases their understatement as defined by sec_6662 their understatement is nonetheless limited to dollar_figure by reason of sec_6662 relating to positions supported by substantial_authority and adequately disclosed positions with a reasonable basis according to petitioners e ven if the dollar_figure is part of the understatement as an initial matter it is removed from the understatement because there is or was substantial_authority for the taxpayers' not claiming the nonrefundable portion of the credit it was respondent's position not petitioners' that petitioners should receive a refund of the dollar_figure further in the alternative there was disclosure on the form that is used to calculate education credits and a reasonable basis for the taxpayers not to claim the dollar_figure on the return we can readily dismiss petitioners' substantial_authority and adequate_disclosure arguments we do not view petitioners as having claimed only a dollar_figure refundable aoc their form_8863 reported a total aoc of dollar_figure petitioners are not subject_to the accuracy-related_penalty for their failure to claim a dollar_figure nonrefundable aoc on their form_1040 but instead for their claim of such a credit on their form_8863 because the refundable portion of the aoc is by definition of the total aoc to which a taxpayer is entitled sec_25a claiming a dollar_figure refundable aoc and no nonrefundable aoc cannot be supported by substantial_authority petitioners obviously failed to meet the standards for adequate_disclosure of their position in regard to the claimed aoc their return simply claimed the credit without disclosing all of the facts relevant to their claim moreover their return included no form_8275 revproc_2012_15 supra does not list the claim of an aoc among the positions for which disclosure on the relevant form without a form_8275 or form 8275-r constitutes adequate_disclosure finally petitioners do not explain how the claim of a refundable aoc and no claim of a nonrefundable aoc can possibly have a reasonable basis petitioners' understatement thus remains a substantial_understatement after taking into account sec_6662 because we conclude that petitioners' dollar_figure underpayment was attributable to a substantial_understatement_of_income_tax we need not consider respondent's alternative argument that petitioners' underpayment was also attributable to negligence reasonable_cause and good_faith petitioners argue that they acted reasonably and in good_faith under the circumstances and mistakenly believed that they were entitled to the credit at the time of filing they claim that they attempted to follow the instructions of the program used to self-prepare returns but made a mistake that was driven by confusion respondent observes that petitioners' reporting of a refundable aoc on their form_1040 was inconsistent with their failure to claim any nonrefundable aoc on that form and that this inconsistency suggests that petitioners did not make much effort to determine their entitlement to any part of the credit respondent further argues that petitioners' failure to return the excessive portion of the refund they received even after that excess had been brought to their attention demonstrates a lack of good_faith as noted above under the regulations an honest misunderstanding of law can be an indication of reasonable_cause and good_faith but only if that misunderstanding is reasonable in light of all the facts and circumstances sec_1_6664-4 income_tax regs petitioners have not described for us the source of their confusion or the nature of their mistake mr galloway conceded at trial without providing any explanation that petitioners were not entitled to an aoc for tuition or expenses paid on behalf of e g in their posttrial briefs petitioners have offered us no further elucidation of the basis for the belief which they now concede to have been mistaken that they were entitled to any portion of the aoc they claimed consequently petitioners have not met their burden of proving the existence of reasonable_cause for any portion of the underpayment resulting from respondent's disallowance of the claimed aoc the limited record before us suggests that petitioners conceded the aoc they claimed for j g and g g because they had claimed aocs for those children for each of the four prior taxable years petitioners claimed an aoc for for qualified expenses of j g and g g each of whom completed an undergraduate degree in we can reasonably surmise that petitioners also claimed aocs for j g and g g in each of and had that been the case petitioners would not have been entitled to claim an aoc for j g and g g for because of the four-taxable-year limitation provided in sec_25a and i perhaps petitioners were under the mistaken impression that they could claim aocs for each of their children for four academic years rather than four taxable years even if petitioners had established that that had been the basis of their misunderstanding however we would not have viewed that misunderstanding as reasonable under the circumstances in assessing the reasonableness of a taxpayer's misunderstanding of the law for the purpose of applying the reasonable_cause exception to the accuracy-related_penalty we have placed significant weight on the degree of clarity of the applicable law for example we have accepted taxpayers' reasonable_cause defenses when the relevant law was uncertain or ambiguous see 138_tc_213 given the ambiguity in this area of the law we find the strommes' confusion reasonable and honest 135_tc_471 g iven all the facts and circumstances including the uncertain state of the law we find that petitioners acted with reasonable_cause and in good_faith aff'd on other grounds 668_f3d_888 7th cir by contrast in remy v commissioner tcmemo_1997_72 wl we rejected the reasonable_cause defense of a taxpayer who had claimed a deduction that was contrary to settled law the taxpayer in remy was a physician who had attempted to deduct as an advertising expense the value of unpaid medical advice he provided by telephone we accepted that the taxpayer had attempted to research the tax law to find authority for his position and that he took steps to accurately document the extent of his telephone services by maintaining a log id wl at nonetheless we concluded that this is not enough to be relieved of the accuracy-related_penalty id because of the weight of authority against the taxpayer's position we could not find his position reasonable id remy thus stands for the proposition that a misunderstanding of settled unambiguous law cannot be honest or reasonable within the meaning of sec_1_6664-4 income_tax regs in the present case any confusion petitioners might have had over their entitlement to an aoc for j g and g g for a fifth taxable_year would not have been attributable to uncertainty or ambiguity in the relevant rules the law unambiguously provides that a credit can be claimed under sec_25a for an eligible_student for only four taxable years while the statutory provisions that impose that limitation may not be a model of clarity and simplicity the instructions for form_8863 which mr galloway professed to have followed state clearly and unambiguously on their front page that the aoc is available only for tax years per eligible_student including any year s hope_credit wa sec_5sec 25a b a provides an election to have this section apply with respect to any eligible_student for purposes of the hope scholarship credit under subsection a may not be made for any taxable_year if such an election is in effect with respect to such student for any prior taxable years sec_25a provides that sec_25a shall be applied by substituting '4' for '2' claimed given the clear directive in the instructions to the form_8863 even if petitioners' alleged confusion related to the number of years for which they could claim an education credit for each of their dependent_children that confusion would not have been reasonable under the circumstances because petitioners have not met their burden of establishing that they claimed the aoc in issue on the basis of an honest misunderstanding of law that was reasonable under the circumstances we need not consider whether as respondent alleges petitioners' failure to return the excessive portion of the refund they received demonstrates a lack of good_faith d conclusion because respondent has met his burden of producing evidence that the accuracy-related_penalty he determined is appropriate and because petitioners have not met their burden of demonstrating their eligibility for relief from the determined penalty we sustain respondent's imposition of a dollar_figure accuracy- related penalty on petitioners for under sec_6662 and b decision will be entered for respondent
